Matter of Somerville v State Univ. of N.Y. at Buffalo (2021 NY Slip Op 06217)





Matter of Somerville v State Univ. of N.Y. at Buffalo


2021 NY Slip Op 06217


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., NEMOYER, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


206 TP 20-01290

[*1]IN THE MATTER OF BRYAN SOMERVILLE, PETITIONER,
vSTATE UNIVERSITY OF NEW YORK AT BUFFALO, RESPONDENT. 


LIPPES & LIPPES, BUFFALO (JOSHUA R. LIPPES OF COUNSEL), FOR PETITIONER.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (BRIAN D. GINSBERG OF COUNSEL), FOR RESPONDENT. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [Frank A. Sedita, III, J.], entered September 29, 2020) to review a determination of respondent. The determination adjudged that petitioner was responsible for a violation of respondent's Student Code of Conduct and issued sanctions. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 22, 2021,
It is hereby ORDERED that said proceeding is unanimously dismissed without costs upon stipulation.
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court